— Order, insofar as appealed from, unanimously reversed, on the law and facts, with costs, plaintiffs motion for arrearages granted, and defendant’s cross motion denied. Memorandum: Plaintiff wife appeals from an order terminating alimony and canceling arrearages in alimony. Although the court failed to make findings, defendant husband offers two grounds to support the court’s determination: first, he contends that the court was authorized in suspending alimony payments and canceling arrears because plaintiff wife, the custodial parent, has interfered with his visitation rights; second, he contends that alimony was properly terminated upon a showing of a change of circumstances. Neither ground is supported in the record. With respect to visitation with the one remaining minor child, a 19-year-old daughter, the proof, including defendant’s own testimony, was that his daughter did not want to see him, that she would hang up when defendant called and that she couldn’t be forced to do anything against her will. Defendant failed to show any activity on the part of plaintiff which caused their daughter’s refusal to see her father and it was error to terminate alimony on that basis (see, Matter of Reichle v Perna, 117 AD2d 808, 809; Entwistle v Entwistle, 92 AD2d 879, appeal dismissed 59 NY2d 966). Similarly, the record is devoid of any evidence of a substantial change in the parties’ financial circumstances to justify termination of alimony and the cancellation of alimony arrearages. (Appeal from order of Supreme Court, Erie County, Ricotta, J. — support and maintenance arrearages.) Present — Callahan, J. P., Denman, Boomer, Pine and Balio, JJ.